Title: Thomas Jefferson to James Maury, [15 June 1815] (Partial Draft)
From: Jefferson, Thomas
To: Maury, James


             15 June 1815
            both nations. the irritation here is great and general. we percieve the same in the English nation, nourished by the newspapers, that first of all human contrivances for generating war. but it is the office of the rulers on both sides to rise above these vulgar vehicles of passion, to assuage angry passions feelings, and by examples & expressions of mutual regard and respect, to lead their citizens into good temper with each other. those will be most earnest in this who best know the happiness and prosperity it would bring to both.  for myself, I have little personal concern in it. time is drawing her curtain on me. but I should make my bow with more satisfaction, if I had more hope of seeing our countries shake hands together cordially. in this sentiment I am sure you are with me, and this assurance must  apologize for my indulging myself in expressing it to you.
            I trouble you now with a piece of business. on the destruction of the library of  Congress, I thought it a duty to offer them mine. I had been 50. years collecting it, with good opportunities, and it’s selection, more than it’s number of volumes had peculiarly adapted it to their uses. I  must now buy again, for books are the best medecine for the ennui of age. many will not be necessary for the time I have left. having no correspondent in London, I throw myself on your friendship to procure me one, an honest man, who, having the circumstance of price in his own hands, will consider himself as acting for me also, and charge a fair one for both parties. I inclose a catalogue of the wants which I now wish to have supplied. to the prices of 20. years ago, I have added about 25 per cent as the probable growth of price within that period, and supposed the amount would be about 175. Dollars. that sum I have desired my friend John Vaughan of Philadelphia to place at your command, and wherever the fund ends, there also be pleased to let the purchase end, also, as any remnant of the catalogue may be added to that of the 2d year with which I may probably trouble you. I like much better the 8vo volume than any other size; because without being too heavy for the hand, it is large enough to lie open on the table according to convenience. you may accordingly observe 8vos called for in the catalogue wherever there are good editions of that size. I like good bindings, and handsome, without being over elegant for use. it is of importance that these books should be in time for a summer or autumn passage on account of the damage they almost always suffer from winter weather. Richmond is my most convenient port, and Gibson & Jefferson my correspondents there, to which place I presume you will find abundant opportunities of sending them. accept now the assurance of my great and constant friendship and respect.
            Th: Jefferson
          